Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 09/10/2021 in which claims 21-40 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 40 has been mistakenly numbered as claim 20. For examination purposes, claim 20 has been renumbered as claim 40. Appropriate collection is required.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et. al., (US 2010/0082444), (hereinafter, Lin) in view of Petersen et al., (US 2015/0172991), (hereinafter, Petersen). 

Regarding claims 21 and 30, Lin discloses a method/system (= technology for performing sales transaction using portable device, see [0008 and 0063]) comprising:
 receiving, by a server computer (= merchant’s financial institution 98/100) from an access device (= server 96) that a user interacts with to execute a transaction at a location, an authorization request message comprising transaction data for the transaction (= PAN interface 64 may permit one electronic device 10 to connect to another local electronic device via ad-hoc or peer-to-peer connection, see [0083]; electronic device 10 may communicate with external server 96 that is located at departmental store, see [0102-0103]; device 10 may transmit payment information 94 to the server 96 in order to obtain authorization for payment; and to authorize payment, server 96 may transmit the payment information 94 to the financial institutions 98 and 100, see [00104]);
 receiving, by the server computer, mobile communication device data from a first mobile device operated by the user (= device 10 may transmit payment information 94 to the server 96 in order to obtain authorization for payment; and to authorize payment, server 96 may transmit the payment information 94 to the financial institutions 98 and 100, see [00104 and 0206]); and
 executing, by the server computer, the transaction based on the transaction data and the mobile communication device data (= financial institution 100 may use the payment information 94 along with the authorization request to authorize the payment, see [0105 and 0206]).
Lin explicitly fails to disclose the claimed limitations of:  
“wherein the first mobile device determines that an active data connection is not available upon entering the location, and establishes a connection to a second mobile device at the location, the second mobile device being a part of a mesh network of mobile devices that can relay the mobile communication device data obtained from the first mobile device to the server computer via the mesh network of mobile devices”.
However, Petersen, which is an analogous art, equivalently discloses the claimed limitations of:
“wherein the first mobile device determines that an active data connection is not available upon entering the location (= self-healing capability enables a routing based network to operate when one node breaks down or a connection goes bad, see [0038-39 and 0049]), and establishes a connection to a second mobile device at the location, the second mobile device being a part of a mesh network of mobile devices that can relay the mobile communication device data obtained from the first mobile device to the server computer via the mesh network of mobile devices (= in a mesh network, each node is configured to capture and disseminate data that is aimed for specific node, see [0029]; if change in signal strength is detected the network device is configured to determined 650 if the connection with the second network device should be replaced…and establishing a new connection with an alternative network device, see [0056])”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.
 
Regarding claims 22 and 31, as mentioned in claims 21 and 30, Lin explicitly fails to disclose the method/system wherein the first mobile device and the second mobile device have a mobile application, and wherein the first mobile device forms a short range communication link with the second mobile device using the mobile application.
	However, Petersen, which is an analogous art equivalently disclose the method/system wherein the first mobile device and the second mobile device have a mobile application, and wherein the first mobile device forms a short range communication link with the second mobile device using the mobile application (see, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.

Regarding claims 23 and 32, as mentioned in claims 21 and 30, Lin explicitly fails to disclose the method/system wherein the second mobile device is operated by another user. 
	However, Petersen, which is an analogous art equivalently disclose the method/system wherein the second mobile device is operated by another user (see, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.

Regarding claims 24 and 33, as mentioned in claims 21 and 30, Lin further discloses the method/system wherein the mobile communication device data comprises a token, wherein the token is a substitute for an account identifier associated with the user (see, [0206 and 0115]).

Regarding claim 25 and 34, as mentioned in claims 22 and 31, Lin explicitly fails to disclose the method/system wherein the short range communication link is a Bluetooth or infrared communication link.  
	However, Petersen, which is an analogous art equivalently disclose the method/system wherein the short range communication link is a Bluetooth or infrared communication link (see, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.

 Regarding claims 26 and 35, as mentioned in claims 21 and 30, Lin explicitly fails to disclose the method/system, the first mobile device and the second mobile device forms the mesh network of mobile devices that employs an ad-hoc routing protocol. 
	However, Petersen, which is an analogous art equivalently disclose the method/system, the first mobile device and the second mobile device forms the mesh network of mobile devices that employs an ad-hoc routing protocol (see, [0031 and 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.

Regarding claim 27, as mentioned in claim 21, Lin further discloses the method wherein the user interacts with the access device via a portable device to initiate the transaction (see, [0063]).

Regarding claims 28 and 36, as mentioned in claims 24 and 33, Lin further discloses the method/system wherein the token in stored in a secure element of the first mobile device (see, [0206]).

Regarding claims 29 and 37, as mentioned in claims 24 and 30, Lin further discloses the method/system wherein the mobile communication device data further comprises a signal strength of the first mobile device, or an IP address utilized by the first mobile device (see, [0086 and 0258]).

Regarding claim 38, Lin discloses method comprising: 
transmitting, by a first mobile device operated by a first user, mobile communication device data to a remote server computer (= electronic device 10 may communicate with external server 96 that is located at departmental store, see [0102-0103]; device 10 may transmit payment information 94 to the server 96 in order to obtain authorization for payment; and to authorize payment, server 96 may transmit the payment information 94 to the financial institutions 98 and 100, see [00104]), wherein the remote server computer:
 (i) receives, from an access device that the first user interacts with to execute a transaction at location, an authorization request message comprising transaction data for the transaction conducted by the first user using a portable device (= PAN interface 64 may permit one electronic device 10 to connect to another local electronic device via ad-hoc or peer-to-peer connection, see [0083]; electronic device 10 may communicate with external server 96 that is located at departmental store, see [0102-0103]; device 10 may transmit payment information 94 to the server 96 in order to obtain authorization for payment; and to authorize payment, server 96 may transmit the payment information 94 to the financial institutions 98 and 100, see [00104]); 
Page 5 of 7 KILPATRICK TOWNSEND 75166977 1Appl. No. Not Yet AssignedAttorney Docket No.: 079900-1263600 Amdt. dated September 10, 2021 Preliminary Amendment (ii) receives the mobile communication device data from the first mobile device (= device 10 may transmit payment information 94 to the server 96 in order to obtain authorization for payment; and to authorize payment, server 96 may transmit the payment information 94 to the financial institutions 98 and 100, see [00104 and 0206]),
(iii) executes the transaction based on the transaction data and the mobile communication device data (= financial institution 100 may use the payment information 94 along with the authorization request to authorize the payment, see [0105 and 0206]); and 
receiving, by the first mobile device, a transaction alert message from the remote server computer indicating that the transaction was authorized (= authorization message is transmitted to device 10, see [0106-0107]).
Lin explicitly fails to disclose the claimed limitations of:
“transmitting mobile communication device data to a remote server computer via a second mobile device operated by a second user”; and 
“wherein the first mobile device determines that an active data connection is not available upon entering the location, and establishes a connection to the second mobile device operated by the second user at the location, the second mobile device being a part of a mesh network of mobile devices that can relay the mobile communication device data obtained from the first mobile device to the remote server computer via the mesh network of mobile devices”.
However, Petersen, which is an analogous art, equivalently discloses the claimed limitations of:
 “transmitting mobile communication device data to a remote server computer via a second mobile device operated by a second user”; and 
“wherein the first mobile device determines that an active data connection is not available upon entering the location (= self-healing capability enables a routing based network to operate when one node breaks down or a connection goes bad, see [0038-39 and 0049]), and establishes a connection to the second mobile device operated by the second user at the location, the second mobile device being a part of a mesh network of mobile devices that can relay the mobile communication device data obtained from the first mobile device to the remote server computer via the mesh network of mobile devices”(= in a mesh network, each node is configured to capture and disseminate data that is aimed for specific node, see [0029]; if change in signal strength is detected the network device is configured to determined 650 if the connection with the second network device should be replaced…and establishing a new connection with an alternative network device, see [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.

Regarding claim 39, as mentioned in claim 38, Lin explicitly fails to disclose the method wherein the first mobile device is a first mobile phone and the second mobile device is a second mobile phone. 
	However, Petersen, which is an analogous art equivalently disclose the method/system wherein the first mobile device is a first mobile phone and the second mobile device is a second mobile phone (see, [0021 and 0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.

Regarding claim 40, as mentioned in claim 38, Lin further disclose the method wherein the first mobile device and the second mobile device have a mobile application, and wherein the mobile communication device data comprises a token, wherein the token is a substitute for an account identifier associated with the first user that is stored in a secure element of the first mobile device (see, [0206]), but explicitly fails to disclose the claimed limitations of: 
      “the first mobile device forms a short range communication link with the second mobile device using the mobile application”.
	However, Petersen, which is an analogous art equivalently disclose the claimed limitations of: mobile device forms a short range communication link with the second mobile device using the mobile application” (see, [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Petersen with Lin for the benefit of achieving a communication system that includes self-healing capability that enables a routing based network to operate when one node breaks down or a connection is disrupted.
                           
CONCLUSION 
 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.